      CASE 0:16-cr-00246-JRT-SER Document 649 Filed 03/04/19 Page 1 of 2

                         UNITED STATES DISTRICT COURT

                              DISTRICT OF MINNESOTA


 UNITED STATES OF AMERICA,                           Criminal No. 16-246 (JRT/FLN)

                                  Plaintiff,

 v.                                                             ORDER

 JEROME C. RUZICKA (1),
 and
 W. JEFFREY TAYLOR (3),

                               Defendants.


       Benjamin Langner, Surya Saxena, Assistant United States Attorneys,
       OFFICE OF THE UNITED STATES ATTORNEY, 600 United States
       Courthouse, 300 South Fourth Street, Minneapolis, Minnesota 55415, for
       plaintiff.

       John C. Conard, JOHN C. CONARD PLLC, 310 Fourth Avenue South,
       Suite 5010, Minneapolis, MN 55415, for defendant Ruzicka.

       William J. Mauzy, Casey T. Rundquist, LAW OFFICES OF WILLIAM J.
       MAUZY, 510 First Avenue North, Suite 610, Minneapolis, MN 55403, for
       defendant Taylor.

       Defendants Ruzicka and Taylor are currently required to voluntarily surrender to

the Bureau of Prisons on March 11, 2019. The Court will rule on a motion filed recently

by defendant Ruzicka before issuing the final judgments and sentencing memorandum in

this case.

       Based upon all of the files, records, and proceedings herein, IT IS HEREBY

ORDERED THAT the voluntary surrender date for defendants Ruzicka and Taylor is now

set for 11:00 a.m. on April 22, 2019 at a facility as designated by the Bureau of Prisons.
     CASE 0:16-cr-00246-JRT-SER Document 649 Filed 03/04/19 Page 2 of 2



DATED: March 4, 2019
at Minneapolis, Minnesota                       s/John R. Tunheim_______
                                              JOHN R. TUNHEIM
                                                    Chief Judge
                                            United States District Court
